EXHIBIT 10.1

AMENDMENT NO. 2 TO

EIGHTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 2, dated as of March 27, 2020 (this “Amendment”) is by and
among WestRock Financial, Inc., as borrower (the “Borrower”), WestRock
Converting, LLC, as initial servicer (the “Servicer” and together with the
Borrower, the “Loan Parties” and each, a “Loan Party”), Coöperatieve Rabobank
U.A., New York Branch (“Rabobank”), in its capacity as administrative agent for
the Lenders thereunder (together with its successors and assigns thereunder, the
“Administrative Agent”) and the committed lenders party thereto (each a
“Committed Lender” and collectively, the “Committed Lenders”). Each of the
Borrower, the Servicer, the Administrative Agent and the Committed Lenders may
be referred to herein as a “Party” or collectively as the “Parties.” Unless
otherwise indicated, capitalized terms used in this Amendment are used with the
meanings attributed thereto in the Agreement (as defined below).

W I T N E S S E T H :

WHEREAS, the Borrower, the Servicer, the Administrative Agent and the Committed
Lenders are party to the Eighth Amended and Restated Credit and Security
Agreement, dated as of July 22, 2016 (as amended, modified or supplemented from
time to time, the “Agreement”), by and among the Borrower, the Servicer,
Rabobank, as Administrative Agent and in its capacity as funding agent for the
Co-Agents and the Lenders or any successor funding agent thereunder (together
with its successors and assigns thereunder, the “Funding Agent” collectively
with the Administrative Agent and the Co-Agents, the “Agents”), and the Lenders
and the Co-Agents from time to time party thereto;

WHEREAS, the Parties hereto desire to amend the Agreement to, among other
things, amend certain defined terms; and

WHEREAS, pursuant to Section 14.1(b)(i) of the Agreement, the consent of the
Required Committed Lenders is required for such amendment.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

1.

Amendments.

1.1Section 4.5(c) of the Agreement shall be hereby amended and restated in its
entirety as follows:

 

(c)Notwithstanding anything to the contrary herein or in any other Transaction
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement.
Notwithstanding anything to the contrary in Section 14.1, any such amendment
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Co-Agents and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from

 

--------------------------------------------------------------------------------

 

Lenders comprising the Required Committed Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Committed Lenders have delivered to the
Administrative Agent written notice that such Required Committed Lenders accept
such amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to
this Section 4.5(c) will occur prior to the applicable Benchmark Transition
Start Date.

 

1.2Section 4.5 of the Agreement shall be hereby amended by inserting the
following subsections (d) – (f) at the end of such section:

 

(d)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Transaction Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(e)The Administrative Agent will promptly notify the Borrower and the Co-Agents
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 4.5 including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 4.5.

 

(f)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a LIBO Rate Loan
or for a conversion to or continuation of LIBO Rate Loans to be made, converted
or continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Alternate Base Rate Loans.

 

1.3Section 14.15 the Agreement shall be hereby amended and restated in its
entirety as follows:

 

Section 14.15Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Transaction Document, to the extent such
liability is unsecured, may be subject to the

2

--------------------------------------------------------------------------------

 

write-down and conversion powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

1.4Exhibit I to the Agreement shall be hereby amended as follows:

 

(a)The definition of “Bail-in Legislation” shall be hereby amended and restated
in its entirety as follows:

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United
Kingdom,  Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

 

(b)The definition of “Fee Letter” shall be hereby amended and restated in its
entirety as follows:

“Fee Letter” means that certain seventh amended and restated fee letter dated as
of March 27, 2020, among Borrower and the Agents, as it may be amended or
modified and in effect from time to time.

(c)The definition of “Side Letter to the Receivables Sale Agreement” shall be
hereby amended and restated in its entirety as follows:

 

3

--------------------------------------------------------------------------------

 

“Side Letter to the Receivables Sale Agreement” means that Third Amended and
Restated Side Letter to the Receivables Sale Agreement, dated as of March 27,
2020, addressed to the Administrative Agent and signed by the Borrower, the
Servicer and each Originator, as it may be amended or modified and in effect
from time to time.

 

(d)The definition of “Write-Down and Conversion Powers” shall be hereby amended
and restated in its entirety as follows:

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom,  any powers of
the applicable Resolution Authority  under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial
Institution  or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

(e)The following definitions shall be inserted in their proper alphabetical
order:

 

(i)“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

(ii)“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower in good faith, giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBO Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement. For the avoidance of doubt, such
Benchmark Replacement Adjustment shall not be in the form of a modification to
the Market Spread.

 

(iii)“Benchmark Replacement Adjustment” means, with respect to any replacement
of the LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread

4

--------------------------------------------------------------------------------

 

adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.

 

(iv)“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Broken Funding Costs,” the definition
of “Interest Rate,” the definition of “Loan,” the definition of “Market Spread”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

(v)“Benchmark Replacement Date” means the earlier to occur of the following
events with respect to the LIBO Rate: (1) in the case of clause (1) or (2) of
the definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBO Rate permanently or indefinitely
ceases to provide the LIBO Rate; or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.

 

(vi)“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBO Rate
announcing that such administrator has ceased or will cease to provide the LIBO
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBO Rate; (2) a public statement or publication of information by
the regulatory supervisor for the administrator of the LIBO Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Rate, a resolution authority with jurisdiction over
the administrator for the LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate,
which states that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate
announcing that the LIBO Rate is no longer representative.

 

(vii)“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a

5

--------------------------------------------------------------------------------

 

prospective event, the 90th day prior to the expected date of such event as of
such public statement or publication of information (or if the expected date of
such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by the Administrative Agent or the
Required Committed Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Committed
Lenders) and the Co-Agents.

 

(viii)“Benchmark Unavailability Period” means, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBO Rate and solely to the extent that the LIBO Rate has not been replaced with
a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder in accordance
with the Section 3.04(c) and (y) ending at the time that a Benchmark Replacement
has replaced the LIBO Rate for all purposes hereunder pursuant to Section
3.04(c).

 

(ix)“Early Opt-in Election” means the occurrence of: (1) (i) a determination by
the Administrative Agent or (ii) a notification by the Required Committed
Lenders to the Administrative Agent (with a copy to the Borrower) that the
Required Committed Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 4.5 are being executed or amended,
as applicable, to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate, and (2) (i) the election by the Administrative Agent or (ii) the
election by the Required Committed Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Co-Agents or by
the Required Committed Lenders of written notice of such election to the
Administrative Agent.

 

(x)“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

(xi)“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

(xii)“Resolution Authority” means an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

(xiii)“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

6

--------------------------------------------------------------------------------

 

(xiv)“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

(xv)“UK Financial Institution” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

(xvi)“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

(xvii)“Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

 

 

2.

Representations and Agreements.

2.1.

Each of the Loan Parties represents and warrants to the Buyer, Agents and
Lenders that it has duly authorized, executed and delivered this Amendment and
that this Amendment constitutes, a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability).

2.2.

Each of the Loan Parties further represents and warrants to the Buyer, Agents
and the Lenders that, as of the date hereof and as of the Effective Date (as
defined below), each of its representations and warranties set forth in Section
5.1 of the Agreement is true and correct as though made on and as of such date
and that no event has occurred and is continuing that will constitute an
Amortization Event or Unmatured Amortization Event.

2.3.

Each of the Loan Parties further represents and warrants to the Agents and the
Lenders that (i) the Amendment is not being entered into for reasons relating to
the credit quality of the Receivables or in order to manipulate the pool
characteristics of the Receivables and (ii) such Loan Party does not reasonably
expect that the such action will have a material adverse effect on the credit
quality of the Receivables or the pool characteristics of the Receivables.

3.

Conditions Precedent.  This Amendment shall become effective as of March 27,
2020 (the “Effective Date”) upon satisfaction of the following conditions
precedent:

3.1

the Administrative Agent shall have received a counterpart hereof duly executed
by the Borrower, the Servicer, the Originators, the Administrative Agent and
each of the Committed Lenders.

7

--------------------------------------------------------------------------------

 

3.2

the Administrative Agent shall have received those documents listed on Schedule
I to this Amendment, in form and substance reasonably acceptable to the
Administrative Agent.

4.

Miscellaneous.

4.1.

Except as expressly amended hereby, the Agreement shall remain unaltered and in
full force and effect, and each of the parties hereto hereby ratifies and
confirms the Agreement to which it is a party.

4.2

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

4.3

EACH OF THE PARTIES TO THIS AMENDMENT HEREBY ACKNOWLEDGES AND AGREES THAT IT
IRREVOCABLY SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE STATE OF NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY DOCUMENT
EXECUTED BY SUCH PERSON PURSUANT TO THIS AMENDMENT AND IT HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY OF
ORIGINAL PARENT, THE ORIGINATORS AND THE LOAN PARTIES IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY OF ORIGINAL PARENT, THE
ORIGINATORS AND THE LOAN PARTIES AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT
OR ANY DOCUMENT EXECUTED BY SUCH PARTY PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN THE STATE OF NEW YORK.

4.4

This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment

4.5

The Borrower agrees to pay to the Administrative Agent’s counsel the reasonable
fees and disbursements incurred by such counsel in connection with this
Amendment not later than five (5) Business Days following receipt of the related
invoice.

<Balance of page intentionally left blank>

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

WESTROCK FINANCIAL, INC.,

as Borrower

 

 

By:  /S/Mikal B Haislip                                

Name:  Mikal B. Haislip
Title: Treasurer  

 

 

WESTROCK CONVERTING, LLC,

as Servicer

 

By:  /S/John D. Stakel                                                  

Name: John D. Stakel

Title: Senior Vice President and Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 

COÖPERATIEVE RABOBANK, U.A., New York Branch, as Administrative Agent and as a
Committed Lender

 

 

By: /S/Christopher Lew
Name: Christopher Lew

Title:  Managing Director

 

By: /S/Stephen G. Adams
Name:  Stephen G. Adams

Title:  Managing Director

 

 

 

--------------------------------------------------------------------------------

 

TD Bank, N.A.,

as a Committed Lender

 

 

 

By: _/S/Uk-Sun Kim_________________________

Name:  Uk-Sun Kim

Title:  Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

MUFG BANK, LTD., as a Committed Lender

 

 

By:  /S/Eric Williams_______________________

       Name:  Eric Williams
       Title:  Managing Director

 

 

 

--------------------------------------------------------------------------------

 

Sumitomo Mitsui Banking Corporation,

as a Committed Lender

 

 

By: /S/Jun Ashley___________________________

       Name:  Jun Ashley

       Title:  Director

 

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as a Committed Lender

 

 

By:  /S/Eero Maki______________________

Name:  Eero Maki

Title:  Managing Director

 

 

--------------------------------------------------------------------------------

 

BANK OF NOVA SCOTIA,

as a Committed Lender

 

 

By: /S/Doug Noe____________________________

       Name: Doug Noe

       Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

Mizuho bank, ltd., as a Committed Lender

 

 

By: /S/Richard A. Burke_________________________

       Name:  Richard A. Burke
       Title:  Managing Director

 

 

 

--------------------------------------------------------------------------------

 

Schedule I

 

[Closing Checklist]

 

 

 